ADKINS, Justice.
We have for review a decision of the District Court of Appeal, Second District, Teague v. State, 449 So.2d 850 (Fla. 2d DCA 1984), which expressly and . directly conflicts with State v. Casper, 417 So.2d 263 (Fla. 1st DCA), review denied, 418 So.2d 1280 (Fla.1982). We have jurisdiction under article V, section 3(b)(3), Florida Constitution.
Our decision is controlled by Cruz v. State, 465 So.2d 516 (Fla.1985), which arose from essentially identical circumstances as the present case. In Cruz, we held that the issue of entrapment must be resolved by a threshhold inquiry into the methods employed by law enforcement officials, a determination for the trial court, followed by the jury’s determination of the accused’s predisposition to commit the particular offense. We find here, as in Cruz, that the police activity constituted entrapment as a matter of law.
We quash the decision- of the district court and remand with directions that the circuit court enter an order granting petitioner’s motion to dismiss.
It is so ordered.
BOYD, C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.
ALDERMAN, J., dissents.